Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derrick Alexander Adams petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his “Motion to Clarify and/or for Amend Mistake in Judgment.” He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court dismissed the motion on February 2, 2011, 2011 WL 381562. Accordingly, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.